DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over by Rolston (US Pub. No: 2011/0117959).
Regarding claim 1, Rolston discloses in figure 35 that, an electronic device comprising: a camera (806) comprising a lens; and a light-emitting device (804)comprising a light-emitting portion and a non- light-emitting portion, the light-emitting portion comprising an organic EL element (OLEDs, paragraph [ 0205]), wherein the lens, the light-emitting portion, and the non-light-emitting portion are provided on the same side of the electronic device(800), wherein the lens(806) is disposed inside an uppermost end to a lowermost end of the light-emitting portion and inside a rightmost end to a leftmost end of the light-emitting portion, wherein the light-emitting portion surrounds the lens(figure 35), and wherein the non-light-emitting portion surrounds the lens and the light-emitting portion. Paragraphs [0206-0211].
Rolston also obviously disclose or capable of performing that, wherein the light-emitting portion is configured to emit flash light when a photograph is taken with the camera. See figures 1-2 and paragraph [0062] for the lighting system 12 is a constant light source. Optionally, in an alternate embodiment, the lighting system 12 is a flash light source. Alternately, in an optional embodiment, the lighting system 12 is configured to act as either a constant light source or a flash light source.
Regarding claim 2, Rolston discloses in figures 35-38C that, an electronic device(800) comprising: a camera (806) comprising a lens; and light-emitting device comprising a light-emitting portion and a 
Rolston also obviously disclose or capable of performing that, wherein the light-emitting portion is configured to emit flash light when a photograph is taken with the camera. See figures 1-2 and paragraphs [0062 and 0065] for the lighting system 12 is a constant light source. Optionally, in an alternate embodiment, the lighting system 12 is a flash light source. Alternately, in an optional embodiment, the lighting system 12 is configured to act as either a constant light source or a flash light source. Therefore, the light source 814 is an LCD display in which top and bottom portions 810, 812, respectively, of the LCD display provide key and/or fill lighting are similar as the lighting system 12 for flash light source. Paragraphs [0157,0165, 0185, 0195-0196, 0200].
Regarding claim 3, Rolston discloses in figures 35-38C that, an electronic device (800) comprising: a camera(806) comprising a lens; and a light-emitting device comprising a light-emitting portion and a non-light-emitting portion, the light-emitting portion comprising an organic EL element (OLEDs, paragraph [ 0205]), wherein the lens, the light-emitting portion, and the non-light-emitting portion are provided on the same side of the electronic device(800), wherein the lens is disposed in an area sandwiched between a first side and a second side in a longitudinal direction of the light-emitting portion(figure 36), wherein the light-emitting portion surrounds the lens(806), and wherein the non- light-emitting portion surrounds the lens and the light-emitting portion. Paragraphs [0206-0211].
Rolston also obviously disclose or capable of performing that, wherein the light-emitting portion is configured to emit flash light when a photograph is taken with the camera. See figures 1-2 and 
Regarding claim 4, Rolston discloses in figures 35-38C that, an electronic device(800) comprising: a camera (806) comprising a lens; and a light-emitting device comprising a light-emitting portion and a non-light-emitting portion, the light-emitting portion comprising an organic EL element(OLEDs, paragraph [ 0205]), wherein the lens, the light-emitting portion, and the non-light- emitting portion are provided on the same side of the electronic device(800), wherein the lens (806) is disposed within an area inside four corners in two diagonal lines of the light-emitting portion, wherein the light-emitting portion surrounds the lens, and wherein the non-light-emitting portion surrounds the lens and the light-emitting portion. Paragraphs [0206-0211].
Rolston also obviously disclose or capable of performing that, wherein the light-emitting portion is configured to emit flash light when a photograph is taken with the camera. See figures 1-2 and paragraphs [0062 and 0065] for the lighting system 12 is a constant light source. Optionally, in an alternate embodiment, the lighting system 12 is a flash light source. Alternately, in an optional embodiment, the lighting system 12 is configured to act as either a constant light source or a flash light source. Therefore, the light source 814 is an LCD display in which top and bottom portions 810, 812, respectively, of the LCD display provide key and/or fill lighting are similar as the lighting system 12 for flash light source. Paragraphs [0157,0165, 0185, 0195-0196, 0200].


Rolston also obviously disclose or capable of performing that, wherein the light-emitting portion is configured to emit flash light when a photograph is taken with the camera. See figures 1-2 and paragraphs [0062 and 0065] for the lighting system 12 is a constant light source. Optionally, in an alternate embodiment, the lighting system 12 is a flash light source. Alternately, in an optional embodiment, the lighting system 12 is configured to act as either a constant light source or a flash light source. Therefore, the light source 814 is an LCD display in which top and bottom portions 810, 812, respectively, of the LCD display provide key and/or fill lighting are similar as the lighting system 12 for flash light source. Paragraphs [0157,0165, 0185, 0195-0196, 0200].
Regarding claim 6, Rolston discloses in figures 35-38C that, an electronic device(800) comprising: a camera (806) comprising a lens; and a light-emitting device comprising a light-emitting portion and a non-light-emitting portion, the light-emitting portion comprising an organic EL element(OLEDs, paragraph [0205]), wherein the lens, the light-emitting portion, and the non-light- emitting portion are provided on the same side of the electronic device(800), wherein the light-emitting portion surrounds the lens(806), and wherein the non-light-emitting portion surrounds the lens and the light-emitting portion. Paragraphs [0206-0211].

.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicants’ isclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817. The examiner can normally be reached on 6 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh D A/

Primary Examiner

Art Unit 2844